DETAILED ACTION
Response to Amendment
The following is in reply to the applicants’ submission (e.g. After Final amendment, remarks, etc.) filed on April 18, 2022.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The applicants’ arguments in their Request for Reconsideration [pages 5 to 7 of submission] have been found to be persuasive and are fully incorporated by reference herein.  Also noted are the examiner’s remarks in the Interview Summary, dated April 20, 2022, which also are fully incorporated by reference herein.  Therefore, the rejections under 35 U.S.C. 112(a) and 112(b) in the previous office action have been withdrawn.
Claim 1 is a linking claim, as noted on pages 2 to 3 of the office action (Final Rejection) mailed on May 6, 2020, and is allowable for the reasons stated above.  Therefore, Claims 3 and 4 have been rejoined with linking Claim 1.
Accordingly, Claims 1 through 4 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a Telephone Interview with RYAN W. SMITH, Attorney of Record, on April 28, 2022.
The application has been amended as follows: 
Claims 1 and 4 have been amended as follows.
In Claim 1, “the multiple paths,” (line 12) has been changed to –to the multiple paths,--; and “arranged, the panels” (line 19) has been changed to –arranged, the multiple panels--.
In Claim 4, --circuit—has been added before “boards conveyed” (line 5).

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Non-Patent Literature, IEEE document to Hwang et al entitled “Flexible Inspection System for a PC Board Assembly Line”, discloses a checking-purpose working machine in Figure 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896